           Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION


                                        §
 Kimberly Pardo,                        §
                                        §
        Plaintiff,                      §
                                        §
 v.                                     §        Case No. 5:21-cv-69
                                        §
 Bank of America, N.A.;                 §
 Cavalry Portfolio Services, LLC;       §
 Portfolio Recovery Associates, LLC;    §
 Absolute Resolutions Investments, LLC; §
 Equifax Information Services, LLC;     §
 Experian Information Solutions, Inc.;  §
                                        §
 and TransUnion, LLC
                                        §
                                        §
        Defendants.

                                     COMPLAINT

                                     INTRODUCTION

      1.     This is an action brought by an individual consumer for violations of the

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., and the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                               JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1681p,

15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331.

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

                                         PARTIES

      4.     Plaintiff is a resident of the County of Bexar, Texas.
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 2 of 14




       5.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       7.     Defendant Bank of America, N.A. (“BOA”) exists and operates under the

laws of the State of Texas and is a furnisher of consumer credit information to consumer

reporting agencies.

       8.     Defendant Cavalry Portfolio Services, LLC (“Cavalry”) exists and operates

under the laws of the State of Texas and is a furnisher of consumer credit information to

consumer reporting agencies.

       9.     Cavalry was at all relevant times engaged in the business of attempting to

collect a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

       10.    Cavalry is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       11.    Defendant Portfolio Recovery Associates, LLC (“PRA”) exists and operates

under the laws of the State of Texas and is a furnisher of consumer credit information to

consumer reporting agencies.

       12.    PRA was at all relevant times engaged in the business of attempting to

collect a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

       13.    PRA is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       14.    Defendant Absolute Resolutions Investments, LLC (“ARI”) exists and

operates under the laws of the State of Texas and is a furnisher of consumer credit

information to consumer reporting agencies.

       15.    ARI was at all relevant times engaged in the business of attempting to

collect a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

                                             2
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 3 of 14




       16.    ARI is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       17.    Defendant Equifax Information Services, LLC is a limited liability company

existing and operating under the laws of the State of Texas that engages in the business

of maintaining and reporting consumer credit information.

       18.    Equifax is a “consumer reporting agency” as that term is defined by 15

U.S.C. § 1681a(f).

       19.    Defendant Experian Information Solutions, Inc. is a limited liability

company existing and operating under the laws of the State of Texas that engages in the

business of maintaining and reporting consumer credit information.

       20.    Experian is a “consumer reporting agency” as that term is defined by 15

U.S.C. § 1681a(f).

       21.    Defendant TransUnion, LLC is a limited liability company existing and

operating under the laws of the State of Texas that engages in the business of maintaining

and reporting consumer credit information.

       22.    TransUnion is a “consumer reporting agency” as that term is defined by 15

U.S.C. § 1681a(f).

                     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       23.    In or around October 2017, Plaintiff became a victim of identity theft.

       24.    She provided her personal information, including her driver’s license and

social security number, to sign up for what she thought was a membership in an

educational program.




                                             3
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 4 of 14




       25.    The program ultimately turned out to be a scam and became the subject of

an FTC enforcement action.

       26.    Shortly after Plaintiff provided her personal information, she received

multiple credit cards in the mail.

       27.    Thinking they were routine solicitations, Plaintiff ignored them.

       28.    Later she would receive statements from the credit accounts, and then

learned that multiple charges had been made in her name, without her knowledge or

authorization.

       29.    She immediately tried to contact the company, and then learned the CEO

had been arrested for fraud and the company shut down.

       30.    Although Plaintiff had never approved any of these accounts to be taken

out in her name, nor did she authorize any of the charges made, she was unsure of what

her rights were and fearful of the consequences of what had happened, so Plaintiff began

making payments on the accounts.

       31.    These accounts include those reported by BOA, Cavalry, PRA, and ARI (the

“Debts”).

       32.    Upon information and belief, these Debts arose from transactions in which

the money, property, insurance, or services that were the subject of the transactions were

incurred, or allegedly incurred, primarily for personal, family, or household purposes.

       33.    Plaintiff would later lose her job, and was no longer able to continue paying

the Debts.




                                             4
               Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 5 of 14




         34.    Cavalry, PRA, and ARI acquired the Debts after they were allegedly in

default.

         35.    Cavalry, PRA, and ARI each use instrumentalities of interstate commerce

or the mails in a business the principal purpose of which is the collection of any debts.

         36.    Cavalry, PRA, and ARI each regularly collect or attempts to collect, directly

or indirectly, debts once owed or due, or once asserted to be owed or due, another.

         37.    Upon review of her credit reports, Plaintiff observed that BANA, Cavalry,

PRA, and ARI were reporting information that Plaintiff owed past due balances on the

Debts.

         38.    Because the Debts were fraudulently incurred, these representations that

Plaintiff was responsible for these Debts was false.

         39.    The false information regarding the Debts appearing on Plaintiff’s

consumer reports harms Plaintiff because it does not accurately depict Plaintiff’s credit

history and creditworthiness.

         40.    Equifax, Experian, and TransUnion published the false information

regarding Plaintiff to third parties.

                                        WRITTEN DISPUTE

         41.    On or about October 29, 2020 Plaintiff sent written dispute letters to

Equifax, Experian, and TransUnion, disputing the inaccurate information regarding the

Debts reporting on Plaintiff’s consumer report, provided supporting documentation,

including a copy of an Identity Theft Report submitted to the FTC, and also requesting a




                                               5
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 6 of 14




description of the procedures used to determine the accuracy and completeness of the

information Plaintiff was disputing (the “Dispute”).

       42.    Upon information and belief, Equifax, Experian, and TransUnion

forwarded Plaintiff’s Dispute to BANA, Cavalry, PRA, and ARI for reinvestigation.

       43.    Upon information and belief, BANA, Cavalry, PRA, and ARI each received

notification of Plaintiff’s Dispute from Equifax, Experian, and TransUnion.

       44.    BANA, Cavalry, PRA, and ARI each failed to conduct a reasonable

investigation, failed to contact Plaintiff or any third-parties, and failed review underlying

account information with respect to the disputed information and the accuracy of the

disputed information.

       45.    Equifax, Experian, and TransUnion each failed to conduct an investigation,

contact Plaintiff, contact third-parties, or review underlying account information with

respect to the disputed information and the accuracy of the disputed information.

       46.    BANA, Cavalry, PRA, and ARI each failed to instruct Equifax, Experian,

and TransUnion to remove the false information reporting on Plaintiff’s consumer report.

       47.    Equifax, Experian, and TransUnion each employed an investigation process

that was not reasonable and did not remove the false information identified in Plaintiff’s

Dispute.

       48.    Equifax, Experian, and TransUnion each employed internal processes that

were not reasonable and failed to ensure the maximum possible accuracy of the

information reported on Plaintiff’s consumer report.




                                              6
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 7 of 14




       49.      At no point after receiving the Dispute did any Defendant communicate

with Plaintiff to determine the veracity and extent of Plaintiff’s Dispute.

                         COUNT I – BANA, Cavalry, PRA, and ARI

                (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681s-2(b))

       50.      Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

       51.      After receiving the Dispute, BANA, Cavalry, PRA, and ARI failed to correct

the false information regarding the Debts reporting on Plaintiff’s consumer report.

       52.      BANA, Cavalry, PRA, and ARI violated 15 U.S.C. § 1681s-2(b) by failing to

fully and properly investigate Plaintiff’s Dispute; by failing to review all relevant

information regarding Plaintiff’s Dispute; by failing to accurately respond to credit

reporting agencies; by verifying false information; and by failing to permanently and

lawfully correct its own internal records to prevent the re-reporting of false

representations to the consumer credit reporting agencies, among other unlawful

conduct.

       53.      As a result of this conduct, action, and inaction of BANA, Cavalry, PRA,

and ARI, Plaintiff suffered damages, and continues to suffer, actual damages, including

economic loss, damage to reputation, emotional distress, and interference with Plaintiff’s

normal and usual activities for which Plaintiff seeks damages in an amount to be

determined by the trier of fact.




                                              7
               Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 8 of 14




         54.    The conduct, action, and inaction of BANA, Cavalry, PRA, and ARI was

willful, rendering each liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §

1681n.

         55.    In the alternative, BANA, Cavalry, PRA, and ARI each was negligent,

entitling Plaintiff to recover damages under 15 U.S.C. § 1681o.

         56.    Plaintiff is entitled to recover costs and attorneys’ fees from BANA,

Cavalry, PRA, and ARI each pursuant to 15 U.S.C. § 1681n and/or 15 U.S.C. § 1681o.

                      COUNT II – Equifax, Experian, and TransUnion

                 (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681e(b))

         57.    Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

         58.    After receiving the Dispute, Equifax, Experian, and TransUnion failed to

correct the false information reporting on Plaintiff’s consumer report.

         59.    Equifax, Experian, and TransUnion each violated 15 U.S.C. § 1681e(b) by

failing to establish or to follow reasonable procedures to assure maximum possible

accuracy in the preparation of the credit reports and credit files it published and

maintained concerning Plaintiff.

         60.    As a result of this conduct, action and inaction of Equifax, Experian, and

TransUnion, Plaintiff suffered damage, and continues to suffer, actual damages,

including economic loss, damage to reputation, emotional distress, and interference with

Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount to

be determined by the trier of fact.

                                              8
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 9 of 14




       61.      The conduct, action, and inaction of Equifax, Experian, and TransUnion

was willful, rendering each liable to Plaintiff for punitive damages pursuant to 15 U.S.C.

§ 1681n.

       62.      In the alternative, Equifax, Experian, and TransUnion each was negligent,

and Plaintiff is entitled to recover damages under 15 U.S.C. § 1681o.

       63.      Plaintiff is entitled to recover costs and attorneys’ fees from Equifax,

Experian, and TransUnion each pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                      COUNT III – Equifax, Experian, and TransUnion

                  (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681i)

       64.      Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

       65.      After receiving the Dispute, Equifax, Experian, and TransUnion failed to

correct the false information reporting on Plaintiff’s consumer report.

       66.      Equifax, Experian, and TransUnion each violated 15 U.S.C. § 1681i by

failing to delete inaccurate information in Plaintiff’s credit files after receiving actual

notice of such inaccuracies, by failing to conduct lawful reinvestigations, by failing to

maintain reasonable procedures with which to filter and verify disputed information in

Plaintiff’s credit files, and by failing to provide Plaintiff with a description of its

procedures used to determine the accuracy and completeness of the disputed

information.

       67.      As a result of this conduct, action and inaction of Equifax, Experian, and

TransUnion, Plaintiff suffered damage, and continues to suffer, actual damages,

                                              9
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 10 of 14




including economic loss, damage to reputation, emotional distress and interference with

Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount to

be determined by the trier of fact.

       68.      The conduct, action, and inaction of Equifax, Experian, and TransUnion

was willful, rendering each liable to Plaintiff for punitive damages pursuant to 15 U.S.C.

§ 1681n.

       69.      In the alternative, Equifax, Experian, and TransUnion each was negligent,

entitling Plaintiff to recover damages under 15 U.S.C. § 1681o.

       70.      Plaintiff is entitled to recover costs and attorneys’ fees from Equifax,

Experian, and TransUnion each pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                            COUNT IV – Cavalry, PRA, and ARI

              (Fair Debt Collection Practices Act Violation – 15 U.S.C. § 1692e)

       71.      Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

       72.      Congress enacted the FDCPA to “eliminate abusive debt collection

practices, to ensure that debt collectors who abstain from such practices are not

competitively disadvantaged, and to promote consistent state action to protect

consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010)

(citing 15 U.S.C. § 1692(e)).

       73.      “The FDCPA is a strict liability statute to the extent it imposes liability

without proof of an intentional violation.” Allen ex rel. Martin v. LaSalle Bank, N.A., 629

F.3d 364, 368 (3d Cir. 2011).

                                              10
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 11 of 14




       74.     “It is a remedial statute that we ‘construe . . . broadly, so as to effect its

purpose.’” Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008) (quoting Brown v.

Card Serv. Ctr., 464 F.3d 450, 453 (3d Cir. 2006)).

       75.     More broadly, the FDCPA was enacted in order to eliminate abusive debt

collection practices, which contribute to the number of personal bankruptcies, marital

instability, loss of employment, and invasions of privacy as well as insure that debt

collectors who refrain from using such practices are not competitively disadvantaged.

See, e.g., 15 U.S.C. § 1692(a), (e); Lesher v. Law Offices of Mitchell N. Kay, PC, 650 F.3d 993,

996 (3d Cir.2011); Wilson, 225 F.3d at 354.

       76.     “[C]ourts have analyzed the statutory requirements [of the FDCPA] ‘from

the perspective of the least sophisticated debtor.’ This standard is less demanding than

one that inquires whether a particular debt collection communication would mislead or

deceive a reasonable debtor.” Campuzano-Burgos v. Midland Credit Management, Inc., 550

F.3d 294, 298 (3d Cir. 2008) (quoting Rosenau, 539 F.3d at 221); see also Clomon v. Jackson,

988 F.2d 1314, 1318 (2d Cir. 1993) (“The basic purpose of the ‘least-sophisticated

consumer’ standard is to ensure that the FDCPA protects all consumers, the gullible as

well as the shrewd.”).

       77.     “The basic purpose of the least-sophisticated [debtor] standard is to ensure

that the FDCPA protects all consumers, the gullible as well as the shrewd. This standard

is consistent with the norms that courts have traditionally applied in consumer-

protection law.” Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148-49 (3d

Cir. 2013) (quoting Lesher, 650 F.3d at 997).

                                                11
             Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 12 of 14




       78.     The FDCPA creates a broad, flexible prohibition against the use of

misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C. §

1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir. 2002)

(citing legislative history reference to the FDCPA’s general prohibitions which “will

enable the courts, where appropriate, to proscribe other improper conduct which is not

specifically addressed”).

       79.     Included as an example of conduct that violates section 1692e is the false

representation of the character, amount, or legal status of a debt. 15 U.S.C. § 1692e(2)(A).

       80.     Thus, the plain-language of the FDCPA makes it clear that under the strict

liability framework, any false representation as to the amount of the debt is sufficient to

show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir.

2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false

claims, period.”); see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th Cir.

2003) (“under § 1692e ignorance is no excuse”).

       81.     Under the same general prohibition of false, misleading, or deceptive debt

collection practices, the FDCPA prohibits a debt collector from “[c]ommunicating or

threatening to communicate to any person credit information which is known or which

should be known to be false. . . .” 15 U.S.C. § 1692e(8).

       82.     Cavalry, PRA, and ARI each violated 15 U.S.C. § 1692e by using false,

deceptive, or misleading representations or means in connection with the collection of

the Debts, including by reporting false information to the credit reporting agencies

concerning Plaintiff, and by failing to correct the false information once disputed.

                                             12
            Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 13 of 14




                                   DEMAND FOR JURY TRIAL

    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial

by jury in this action of all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks a reasonable and fair judgment against Defendants

for willful noncompliance of the Fair Credit Reporting Act and seeks remedies as defined

by 15 U.S.C. § 1681 and demands:

       1.      Trial by jury.

       2.      Actual damages to be proven at trial, or statutory damages pursuant to 15

U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per violation;

       3.      Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for each Defendant’s

willful violation;

       4.      The costs of instituting this action together with reasonable attorney’s fees

incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

       5.      Any further legal and equitable relief as the court may deem just and proper

in the circumstances.

       WHEREFORE, Plaintiff seeks a reasonable and fair judgment against Cavalry,

PRA, and ARI for noncompliance of the Fair Debt Collection Practices Act and seeks

remedies as defined by 15 U.S.C. § 1692 and demands:

       1.      Trial by jury.

       2.      Adjudging that Cavalry, PRA, and ARI each violated 15 U.S.C. § 1692e;



                                                   13
            Case 5:21-cv-00069 Document 1 Filed 01/27/21 Page 14 of 14




       3.     Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

1692k(a)(2)(A), in the amount of $1,000.00;

       4.     Awarding Plaintiff actual damages to be proven at trial, pursuant to 15

U.S.C. § 1692k(a)(1);

       5.     Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

action pursuant to 15 U.S.C. § 1692k(a)(3);

       6.     Any further legal and equitable relief as the court may deem just and proper

in the circumstances.

Dated: January 27, 2021

                                       /s/ Joseph Panvini
                                       Joseph Panvini
                                       McCarthy Law, PLC
                                       4250 North Drinkwater Blvd, Suite 320
                                       Scottsdale, AZ 85251
                                       Telephone: (602) 456-8900
                                       Fax: (602) 218-4447
                                       Attorney for Plaintiff




                                              14
